Citation Nr: 0408929	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1998 rating determination by the Cleveland, Ohio, 
Regional Office (RO).  The appellant is the veteran's widow.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
July 1998, at the age of 69, from refractory hypoxia, as a 
result of pulmonary embolism due to or as a consequence of 
adenocarcinoma of the lung.  

2.  Deep vein thromboembolism was not shown during active 
service, on the service separation examination, or during the 
initial post-service year.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of left leg fracture, rated as 30 
percent disabling, osteomyelitis of the left tibia, and low 
back strain with degenerative joint disease, both rated as 20 
percent disabling.  

4.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A.  Chapter 35, is not warranted.  38 U.S.C.A. §§ 1310, 
3501, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.312, 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. § 
3.159(b) (2003).  In a letter dated in November 2003, the RO 
informed the appellant and her representative of what 
information and evidence the VA still needed from the 
appellant; what the VA would do to help with her claim; and 
when and where she should send the information or evidence.  
In addition, the letter informed the appellant that the VA 
would make reasonable efforts to help her obtain medical 
records necessary to support her claim, if she signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO has made 
reasonable efforts to obtain all identified relevant evidence 
in that service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  Also, 
the appellant has identified as relevant certain medical 
evidence from various medical providers.  The record reflects 
that such records have been requested and associated with the 
claims file and include records of the veteran's terminal 
hospitalization and autopsy.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  The appellant was given the 
opportunity to appear and testify before a hearing officer.  
The Board does not know of any additional relevant evidence, 
which is available.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
appellant's claim and that VA has fulfilled its obligation to 
assist her in the development of the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to  demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the 
appellant prior to the first rating action, as the first 
rating action preceded the implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio,  which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  

The Board does not believe that voiding the August 1998 
rating decision is in this appellant's best interests.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  She was provided with 
notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  She 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one, which was incurred in or 
aggravated by active service, one, which may be presumed to 
have been incurred during such service, or one, which was 
proximately due to, or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2003).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2003).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. 38 C.F.R.§ 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service- connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R.§ 
3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R.§ 3.312(c)(4) (2003).

Factual Background

The death certificate discloses that the veteran died in July 
1998 from refractory hypoxia due to or as a consequence of 
pulmonary embolism as a result of adenocarcinoma of the lung 
Stage IV.  Other factors contributing to his death, although 
not directly involved in his death included coronary artery 
disease, and chronic obstructive pulmonary disease.  An 
autopsy was performed.  Prior to his death, service 
connection was in effect for residuals of left leg fracture, 
rated as 30 percent disabling, low back strain and 
degenerative joint disease rated as 20 percent disabling and 
osteomyelitis of the left tibia rated as 20 percent 
disabling.  

Service medical records are entirely negative for any 
complaints, treatment or diagnosis of symptoms suggestive of 
deep vein thromboembolism or lung cancer.

In December 1997 the veteran was admitted to the Wright-
Patterson Air Force Base Hospital after slipping on some ice 
and injuring his left leg and ankle. Although X-ray studies 
showed no fracture, it was suspected that he had a 
microfracture with an open, intermittently draining sinus. 
The sinus continued to drain during hospitalization. He was 
treated with antibiotics, taught to walk with a walker, and 
released nine days post injury. The day before discharge, it 
was stated that there was improving drainage of the wound 
with improving wound margins. The final diagnoses were listed 
to be a fracture and chronic osteomyelitis of the left tibia.

Outpatient records from the Wright-Patterson Air Force Base 
Hospital are of record. A February 1998 report was to the 
effect that the veteran had a draining sinus in the left 
anterior tibia with mild erythema. The plan was to admit the 
veteran to the facility for pain control.  In March 1998, the 
veteran was able to bear weight on the leg, and the drainage 
was decreased.  In April 1998, the cast was removed, and the 
leg was described as nontender to medial pressure. The skin 
was "OK", drainage was slightly increased.  In May 1998, it 
was noted that swelling around the wound had decreased, 
drainage was watery, there was no pain with movement of the 
tibia.  

Records from Licking Memorial Hospital dated in June 1998 
show the veteran presented with cough and a mass-like 
infiltrate on X-ray.  Further evaluation revealed a solid 
tumor within the infiltrate.  A bronchoscopy was performed 
with the cells positive for adenocarcinoma.  The final 
diagnosis was Stage 4 adenocarcinoma of the lung with pleural 
effusion and metastasis to brain and bone.  

Records from Columbia Brunswick Community Hospital dated in 
July 1998 show that the veteran presented with metastatic 
adenocarcinoma of the lung and exacerbation of his shortness 
of breath.  The veteran's history was significant for 
adenocarcinoma of the lung only a month before on workup of 
shortness of breath and pneumonia.  He was found to also have 
metastasis to the brain and to the mediastinum as well.  The 
veteran's history was also significant for chronic left 
tibial infection since 1952.  Evaluation of his extremities 
revealed 3-4+ edema in the right leg and 1-2+ edema in the 
left foot and left thigh.  The wound was examined at least 2-
3 centimeters deep within the mid anterior left tibia.  The 
examiner noted the wound was granulating well despite the 
fact that it was reported to be an ongoing infection.  

Terminal records from Ohio State University Hospital reflect 
that the veteran was admitted on July 16, 1988 for complaints 
of shortness of breath.  His admitting diagnosis was 
respiratory failure, hypotension, metastatic adenocarcinoma 
stage IV with metastases to mediastinum and cerebellum and 
chronic osteomyelitis with possible resultant sepsis.  He was 
profoundly hypoxic.  Chest X-rays revealed right lower lobe 
collapse and bilateral pulmonary emboli.  The next day an IVC 
filter was placed.  On July 21, 1998 the veteran was 
withdrawn from life support.  The underlying cause of death 
was adenocarcinoma of the lung.  The immediate cause was 
pulmonary thromboembolism.  Significant contributing factors 
included metastatic carcinoma and large pleural effusion.  An 
autopsy was performed.

The autopsy protocol was to the effect the right upper lobe 
was diffusely firm with no discrete mass; however, histologic 
sections revealed adenocarcinoma  The right middle lobe was 
involved with extensive lymphatic invasion and there were 
multiple sites of distant metastases.  No metastatic tumor 
was identified in the brain.  There was a very large right 
pleural fluid collection with right lower lobe atelectasis.  
A large pulmonary thromboembolus was present in the right 
lower lobe and microscopic sections revealed multiple smaller 
peripheral emboli.  Histologic changes of the left tibia 
revealed fibrosis and reactive bone changes.  There was no 
evidence of acute inflammation or infection.  It was 
concluded that the underlying cause of death was 
adenocarcinoma of the lung.  The immediate cause was 
pulmonary thromboembolism.  Significant contributing factors 
included metastatic carcinoma and a large pleural effusion.

In January 1999, the veteran's treating physician, M.E. 
Mitchell, M.D., indicated that he had reviewed the veteran's 
autopsy report and found it was unclear whether the clot 
originated from the leg involvement of the osteomyelitis.  He 
noted it was "always possible" that a traumatized extremity 
could subsequently be associated with a deep venous 
thrombosis and subsequently this could embolize to the 
pulmonary vasculature.  While he could not say for sure to 
what extent the osteomyelitis contributed to death, he 
indicated it was "possible" that the venous thrombosis 
originated from the leg involved with the osteomyelitis.  He 
added that from the autopsy report, it was not clear whether 
a thrombus in the lower extremity was noted.  

During RO hearing in February 1999 the appellant testified as 
to events that led up to veteran's terminal hospitalization.  
The veteran's symptoms at that time included severe swelling 
of his service connected left leg.  She testified that prior 
to that he had received treatment from Wright-Patterson in 
December 1997 for a  left leg fracture, which was slow to 
heal as the veteran had been unable to walk from the time of 
the injury until his death in 1998.  The appellant also 
testified that the service-connected left leg had problems 
with blood clots following the 1997 injury and that the 
veteran's treating physician indicated that the blood clots 
could have originated in the veteran's service-connected left 
leg.  

In June 1999 a VA physician opined that the second most 
common cause of death to elderly patients was "complications 
from accidents, i.e. falls etc., with the secondary 
complications of blood clots arising in the pelvis and lower 
extremities due to limitation in activity (bedchair, 
wheelchair or lack of exercise) swollen legs, heart failure 
and renal failure.  The physician explained that these blood 
clots are "poorly attached" (phlebothrombosis) as opposed 
to "well attached" clots that occur with thrombophlebitis.  
The poorly attached clots detach and are usually large and 
result in large pulmonary emboli.  They occlude major 
pulmonary artery or its large proximal desiccans and result 
in sudden death.  The examiner concluded that the veteran's 
recent fracture was much more likely the cause of his 
pulmonary embolus rather than his osteomyelitis 40 years 
prior, especially if there was no nexus with active osteo or 
recurrent episodes of phlebitis over the 40 year period.

In July 2000, a VA pulmonary specialist concluded that it was 
highly unlikely that either the injury suffered in December 
or the service-connected chronic osteomyelitis caused the 
veteran's deep vein thromboembolism (DVT).  An emergency care 
note dated in December 1997 did not describe calf pain or 
swelling that suggest the development of DVT in the calf or 
thigh.  The physician found no further medical entries 
concerning such symptoms during his hospitalization.  Also, 
the fact that the veteran was encouraged to ambulate quickly 
with a walker reduced the chances for developing DVT.  The 
examiner noted that the autopsy report described only a wound 
on the left anterior tibial surface with no mention of 
significant swelling or edema suggestive of DVT.  The most 
pertinent finding was that of adenocarcinoma of the lung.  
The examiner noted that the fact that cancer causes deep 
venous thrombosis was described more than 100 years ago.  
Moreover, autopsy studies more than 50 years ago described 
the relationship between adenocarcinoma, especially of the 
pancreas and gut, and DVT.  More recently the relationship 
between DVT and cancer has been sufficiently close that 
clinicians are taught to suspect that DVT may be a herald for 
yet undiagnosed cancer and the increased risk for DVT and 
pulmonary embolism is well known to thoracic surgeons.  The 
examiner referred to a report, which described a 26 percent 
incidence of DVT and pulmonary embolism in veteran's 
undergoing thoracic surgery.  DVT and pulmonary embolism were 
most common in patients with lung cancer especially 
adenocarcinoma.  The examiner concluded that the overwhelming 
likely cause of the veteran's death was complications of lung 
cancer, i.e. cancer caused a hypercoagulable state that led 
to multiple pulmonary emboli and death.  The examiner further 
concluded that the likelihood that service connected 
osteomyelitis contributed to the veteran's death was very 
small, less than 1 percent.

A September 2000 medical opinion from Dr. Mitchell noted the 
veteran's history of fracture in service as well as the more 
recent fracture in 1997.  Treatment of the recent fracture 
involved protected weightbearing.  During subsequent 
evaluation in July 1998 the veteran was having some increased 
evidence of drainage from his wound site.  Dr. Mitchell 
concluded that the fracture would not have healed given that 
it had been present for so long.  Dr. Mitchell also noted 
that no comment was made on autopsy regarding whether there 
was a clot in the lower extremity which suggested that the 
autopsy may not have involve examination of the venous system 
of the lower extremity.  Moreover, pulmonary embolism 
origination from clots in the lower extremity generally 
present in 6-8 weeks of injury.  The veteran never complained 
of any calf swelling as most of his symptoms centered around 
calf pain associated with the drainage from his chronic 
osteomyelitis.  

An undated VA medical opinion notes that the veteran 
apparently did have deep vein thrombosis of the left lower 
extremity and that its most likely cause was his lung cancer.  
However it could not be excluded that the osteomyelitis could 
have contributed to his deep vein thrombosis and consequently 
pulmonary embolisms.  Still the most likely source remained 
the lung cancer.  

In 2003, following extensive review of the veteran's claims 
file a VA pulmonologist concluded that the service-connected 
disability, particularly the osteomyelitis of the left tibia, 
did not contribute substantially and materially to the cause 
of the veteran's death.  The veteran had extensive metastatic 
stage IV lung cancer with malignant pleural effusion as well 
as liver adrenal, kidney and bone metastasis.  He died of 
respiratory failure resulting from a combination of lung 
cancer, large pleural effusion and pulmonary embolus with the 
latter felt by the pathologist to be the immediate cause of 
death.  Of note is that at the time of death the tibia had 
fibrosis and reactive bone changes but no evidence of acute 
inflammation or infection.  

The examiner concluded that the pulmonary embolus was by far 
most likely to have been related to the lung cancer and 
extremely unlikely to have been related to the service 
connected osteomyelitis or the subsequent fracture.  This 
conclusion was based on a combination of the well known 
association of pulmonary emboli with malignancies, the long 
interval between leg-related medical events and the pulmonary 
embolus, and the lack of physical examination evidence of 
swelling in the left leg to suggest deep vein thrombosis at 
that site.  The examiner further concluded that it was 
extremely unlikely that the service-connected osteomyelitis 
or any other service-connected disability contributed to or 
hastened the veteran's death.

Analysis

The death certificate shows the veteran's death was due to 
refractory hypoxia, due to or as consequence of pulmonary 
embolism as a result of adenocarcinoma of the lung.  The 
appellant does not contend that these conditions were 
incurred during active service.  Moreover, in view of the 
fact that the service medical records show no findings or 
diagnoses of deep vein thromboembolism or carcinoma of the 
lung, and that these disorders were first medically 
identified many years post service, and because there is no 
competent medical opinion in the record to attribute the 
onset of pulmonary embolisms or lung cancer to military 
service or any incident thereof, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for the cause of the veteran's death on a direct 
basis (based on incurrence or aggravation in service).  

At the time of his death, the veteran was service-connected 
for low back strain, left leg fracture and osteomyelitis of 
the left tibia.  The appellant has essentially contended that 
the veteran's osteomyelitis caused circulatory problems to 
such a degree that they resulted in deep vein 
thromboembolism.  However, there is no showing that deep vein 
thromboembolism developed proximately due to the veteran's 
service-connected osteomyelitis or that any service-connected 
disability played a causative role in the veteran's death.  

The Board recognizes that the veteran was diagnosed with 
osteomyelitis of the left tibia in service, and that he 
continued to experience symptomatology associated with this 
disability following his release from service.  Dr. Mitchell, 
the veteran's treating physician suggested that there might 
be a link between the veteran's service-connected 
osteomyelitis of the left leg and his pulmonary embolism.  
However, a VA physician in June 1999, suggested that the 
pulmonary embolism more likely was the result of the recent 
bone fracture and no osteomyelitis.  VA pulmonologists in 
2000 and 2003 indicated that, objectively, the veteran's 
osteomyelitis presented a very minor risk factor for 
pulmonary embolism as the veteran's history was significant 
for other factors, particularly lung cancer, which presented 
a more substantial risk of the development of cardiovascular 
pathology. 

The Board assigns great probative value and weight to the 
medical opinions from the VA pulmonologists.  These opinions 
are conclusive and reflect that they were based on a review 
of the veteran's entire medical record.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The medical experts also 
directly addressed the appellant's contentions, provided a 
detailed rationale for their opinion, and provided references 
to the medical evidence of record.  The Board also observes 
that the VA opinions are consistent with the medical evidence 
of record, which consistently attributes the veteran's 
pulmonary embolism, with resulting refractory hypoxia and 
death, to his recently diagnosed adenocarcinoma.  Finally, it 
is noted that the VA medical opinions are of great probative 
value as they were based on the VA pulmonologist' impartial 
review of pertinent historical data, and their professional 
knowledge and skill as physicians in analyzing the evidence 
of record.  Again, the VA pulmonology opinions reflect a 
full, disinterested review of all the evidence of record.

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the claimant's position. See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinion must be supported by 
clinical findings in the record), and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).

The Board concludes, following a careful and considered 
review of the evidence, that the opinions of the VA 
pulmonologists did consider the recorded medical history in 
addition to the appellant's contentions and evidence 
submitted in support of her claim, to include the opinions of 
the veteran's treating physician.  The Board finds that the 
specificity of the opinions of the VA physicians, to include 
the degree of certainty in which these opinions were rendered 
with reference to the objective clinical findings of record, 
make them of significant value in determining the critical 
issue presented in this matter.  Accordingly, the Board 
adopts these opinions.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of pulmonary embolism due to adenocarcinoma of the 
lung, not his service-connected osteomyelitis.  Therefore, 
the appellant is not entitled to service connection for the 
cause of his death.  See 38 C.F.R. § 3.312; see also Lathan, 
7 Vet. App. at 359; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), (citing Gilbert).

Eligibility for Dependent's Educational Assistance Under 38 
U.S.C.A. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basically eligibility for benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence of the date of the veteran's death; 
or where the veteran died as a result of his service- 
connected disability.  38 C.F.R. § 3.807(a) (2003).  In this 
case, the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.807 (2003).

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.

ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



